DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-2, 6-13 and 17-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-2, 6-13 and 17-22.  Prior art of record fails to teach or fairly suggest an apparatus and a method of a user equipment device (“UE”) comprising: receiving a first allocation of first uplink resources in a mobile communication network, wherein the first allocation comprises a configured grant of semi- persistently scheduled uplink resources; receiving a second allocation of second uplink resources, wherein the second uplink resources at least partially overlap in time with the first uplink resources, wherein the second allocation comprises a dynamic grant of uplink resource, wherein the second allocation is received at a later time than the first allocation; identifying a first set of data available for transmission using the first allocation, the first set of data being stored in a buffer of the UE; identifying a second set of data available for transmission using the second allocation, the second set of data being stored in the buffer; determining a first priority of the first allocation based on a priority of the first set of data; determining a second priority of the second allocation based on a priority of the second set of data; and preempting the first allocation to in response to the second allocation having a higher priority than the first allocation, wherein preempting the first allocation comprises: generating a first transmission block (“TB”) from the second set of data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2017/0013565) Pelletier et al teaches UE may receive a grant in a DCI subframe n, from which the UE may be allowed to derive one or more alternative grant(s) according to specific rules.  The priority level associated with each DCI may be determined by the function of the nature of the grant e.g. whether the grant is dynamically scheduled or is a semi-statically configured based grant (for transmission of higher priority) or an extrapolation thereof (for transmission of lower priority) (0208, 0506).
	---(2019/0306923) Xiong et al teaches using DCI for dynamically indication Type 2 grant UL transmission (0529).
	---(2019/0215781) Jeon et al teaches The UE may transmit the first UCI with data (e.g., UL-SCH data), for example, if the UE has the data with an uplink grant (e.g., dynamic, configured, and/or semi-persistent grant) to transmit via a PUSCH in a third time occupancy of the physical channel (0392, 0410).

	---(2011/0261814) Matthews et al teaches UE has two buffers for storing low-priority packets and high-priority packets.  Accordingly, transmission from the low-priority buffer may be preempted when there is traffic to be transmitted stored in the high-priority buffer (0078).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646